Citation Nr: 1450605	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-17 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to payment of Post 9/11 GI Bill (Chapter 33) education housing allowance from  January 19, 2012, through May 11, 2012.


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to November 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.



FINDING OF FACT

From January 19, 2012, through May 11, 2012, the Veteran's rate of pursuit decreased to 50 percent.


CONCLUSION OF LAW

There is no legal entitlement to education housing payments from January 19, 2012, through May 11, 2012.  38 U.S.C.A. §§ 501, 3313 (West 2002); 38 C.F.R. §§ 21.9505, 21.9635, 21.9640 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, the Board notes that notification pursuant to the Veterans Claims Assistance Act (VCAA) does not apply in cases where, as here, the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).  In addition, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

As for the merits of the appeal, this case involves the provisions of Chapter 33, Title 38, of the United States Code which were established by the Post-9/11 Veterans Educational Assistance Act of 2008.  See Pub. L. 110-252, Title V, §§ 5002-5003, June 30, 2008.  The provisions of the Act are codified at 38 U.S.C.A. §§ 3301-3324 (West 2002) with the implementing regulations found at 38 C.F.R. §§ 21.9500-21.9770 (2014).

The Veteran has been receiving education benefits under the Post-9/11 GI Bill.  A January 2012 letter informed the Veteran that as of January 19, 2012, he was entitled to receive 100 percent of the amount payable under the Post-9/11 GI Bill.  New Mexico State University certified that he had 6 credit hours, which consisted of 3 distance and 3 residence hours from January 19, 2012, through May 11, 2012.

Under the provisions of Chapter 33, an individual who is pursuing a program of education at more than one-half time at an institution of higher learning located in the United States may receive a lump sum for established charges (tuition and fees) paid directly to the institution of higher learning, a monthly housing stipend and for the first month of each quarter, semester or term as applicable, a lump sum amount for books, supplies, equipment, and other educational costs.  38 U.S.C.A. § 3313; 38 C.F.R. § 21.9640.  A monthly housing allowance is only provided for individuals with a rate of pursuit of more than 50 percent.  38 C.F.R. § 21.9640(b).  Rate of pursuit means the measurement obtained by dividing the number of credit hours an individual is enrolled in by the number of credit hours considered to be full-time training at the institution of higher learning.  The resulting percentage (rounded to the nearest hundredth) will be the individual's rate of pursuit not to exceed 100 percent.  VA will consider any rate of pursuit higher than 50 percent to be more than one-half training.  38 C.F.R. § 21.9505.

New Mexico State University considers 12 credits a full-time course load.  From January 19, 2012 through May 11, 2012, the Veteran was enrolled in 6 credit hours, for a rate of pursuit of 50 percent.

VA regulations clearly provide that a monthly housing allowance is only paid when an individual maintains a rate of pursuit of more than 50 percent.  38 C.F.R. § 21.9640(b).  As the Veteran was pursuing a program of education at a rate of 50 percent, he did not meet the required rate of pursuit of more than 50 percent from January 19, 2012, through May 11, 2012.  He therefore did not meet the criteria for an associated housing allowance for that time period.  38 C.F.R. § 21.9640(b)(2).

The Board is sympathetic to the Veteran's argument that he feels the general information provided by VA regarding the Post-9/11 GI Bill benefits is misleading.  However, his argument is essentially a theory of equitable relief.  Additionally, the information provided by the Veteran is consistent with the regulations requiring that a Veteran is eligible for a monthly housing allowance if he is attending classes at greater than the half time rate.  The Board is without authority to grant the Veteran's claim on an equitable basis and instead is constrained to follow the specific provisions of the law; namely, that a monthly housing allowance is only provided where rate of pursuit is more than 50 percent.  38 C.F.R. § 21.9640(b).  As the law is dispositive in this matter, the claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (providing that where the law is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law).


ORDER

Entitlement to payment of Post 9/11 GI Bill (Chapter 33) education housing allowance from  January 19, 2012, through May 11, 2012, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


